Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 2, 2020                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160156
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 160156
                                                                   COA: 348638
                                                                   Wayne CC: 07-024398-FC
  SEAN DARNELL DANIELS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 13, 2019
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          January 2, 2020
           s1216
                                                                              Clerk